DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
	Receipt is acknowledged of an amendment, filed 5/20/2022, in which claims 2, 3, 24-26, 28-30, 32-35 and 37 were canceled, claim 1 was amended, and claims 46-72 were newly added.  Claims 1 and 46-72 are pending and under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/104,231, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The provisional application fails to disclose nucleoside diphosphate protein kinase 7 (NME7).
Claims 1 and 46-72 have an effective filing date of 10/9/2009, which is the filing date of the instant application.

Claim Objections
Claim 66 is objected to because of the following informalities:  the term “pluripotent” should be replaced with the term “pluripotency” to improve the grammar of the claim and to use consistent claim terminology.  Appropriate correction is required.

Response to Arguments - Claim Objections
The objection to claim 35 is moot in view of Applicant’s cancellation of the claim in the reply filed 5/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 46, 47, 49, 52-62, 64 and 67-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 5/20/2022.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “alkaline phosphatase,” and the claim also recites “TRA 2-49/6E” which is the narrower statement of the range/limitation.  The specification contains a single mention of TRA 2-49/6E at paragraph [0080], which states, “cells are analyzed by immunofluorescent detection of pluripotency markers, such as OCT4, SSEA 1, 3, 4, TRA 1-60 TRA 1-81, TRA 2-49/6E (alkaline phosphatase), and NANOG.”  No further explanation is provided with regard to the relationship of “TRA 2-49/6E” and “alkaline phosphatase.”  The prior art teaches that TRA 2-49 is an antibody that recognizes liver alkaline phosphatase (Andrews et al. International Journal of Cancer, Vol. 66, pages 806-816, 1996; e.g., page 807, left column, last full paragraph).  More recently the prior art has used the term to refer to the antigen detected, rather than the antibody itself (Takahashi et al. Cell, Vol. 131, pages 861-872, November 20, 2007, cited as reference C31 on the IDS filed 11/9/2009; e.g., page 863, left column, 4th paragraph).  Thus, the recitation of “alkaline phosphatase” is broader than the recitation of “TRA 2-49/6E.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 46, 47, 49 and 52-59 depend from claim 1 and are rejected for the same reason applied to claim 1.  Claim 49 specifically recites, “TRA 2-49/6E (alkaline phosphatase).”
Claim 52 recites the limitation "the pluripotent cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In the amendment filed 5/20/2022, the word “pluripotent” was deleted from the claim in the preamble and the body.  Further, a pluripotent cell is necessarily a stem cell, and claim 1 is directed to maintaining pluripotency or stemness.  However, the specification discusses the recited markers only in the context of a prophetic method of determining whether MUC1* can substitute for pluripotency genes or their products (e.g., Example 13).  Thus, the metes and bounds of the dependent claim are unclear.
Claim 53 recites the limitation "the pluripotent cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In the amendment filed 5/20/2022, the word “pluripotent” was deleted from the claim in the preamble and the body.  Thus, the metes and bounds of the dependent claim are unclear.
Claim 54 recites the limitation "the pluripotent cell" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In the amendment filed 5/20/2022, the word “pluripotent” was deleted from the claim in the preamble and the body.  Thus, the metes and bounds of the dependent claim are unclear.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 60 recites the broad recitation “alkaline phosphatase,” and the claim also recites “TRA 2-49/6E” which is the narrower statement of the range/limitation.  The specification contains a single mention of TRA 2-49/6E at paragraph [0080], which states, “cells are analyzed by immunofluorescent detection of pluripotency markers, such as OCT4, SSEA 1, 3, 4, TRA 1-60 TRA 1-81, TRA 2-49/6E (alkaline phosphatase), and NANOG.”  No further explanation is provided with regard to the relationship of “TRA 2-49/6E” and “alkaline phosphatase.”  The prior art teaches that TRA 2-49 is an antibody that recognizes liver alkaline phosphatase (Andrews et al. International Journal of Cancer, Vol. 66, pages 806-816, 1996; e.g., page 807, left column, last full paragraph).  More recently the prior art has used the term to refer to the antigen detected, rather than the antibody itself (Takahashi et al. Cell, Vol. 131, pages 861-872, November 20, 2007, cited as reference C31 on the IDS filed 11/9/2009; e.g., page 863, left column, 4th paragraph).  Thus, the recitation of “alkaline phosphatase” is broader than the recitation of “TRA 2-49/6E.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims 61, 62, 64, 67-72 depend from claim 60 and are rejected for the same reason applied to claim 60.  Claim 64 specifically recites, “TRA 2-49/6E (alkaline phosphatase).”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 46 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 46 depends from claim 1 and recites, “wherein the NME7 is a polypeptide or a polynucleotide.”  Claim 1 recites, “contacting a cell with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7).”  Claim 1 does not specify whether NME7 is a polypeptide or polynucleotide and must encompass both options.  Thus, claim 46 does not add a further limitation to independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 61 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 61 depends from claim 60 and recites, “wherein the NME7 is a polypeptide or a polynucleotide.”  Claim 60 recites, “contacting the differentiated cell with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7).”  Claim 60 does not specify whether NME7 is a polypeptide or polynucleotide and must encompass both options.  Thus, claim 61 does not add a further limitation to independent claim 60.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 46-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 5/20/2022, independent claim 1 was amended to recite, “contacting a cell characterized by an expression or activity of one or more pluripotency genes with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7), wherein the one or more pluripotency genes are selected from OCT4, SOX2, KLF4, NANOG, c-MYC, LIN28, SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase).”  New independent claim 60 was added in the amendment.  Claim 60 requires “contacting the differentiated cell with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7) to provide a modified cell having an increased expression or activity of one or more pluripotency genes as compared to the differentiated cell absent said contacting, wherein the one or more pluripotency genes are selected from OCT4, SOX2, KLF4, NANOG, c-MYC, LIN28, SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase).”
The reply filed 5/20/2022 indicates that support for the claim amendments can be found at paragraphs [0034]-[0040], [0059]-[0063] and [0073] and in the Examples.
Paragraph [0034] discusses the induction of pluripotency by introducing genes that code for transcription factors, OCT4, SOX2, KLF4, NANOG, c-MYC and LIN28, or the proteins themselves into somatic cells.  This paragraph also states, “The present invention relates to MUC1* and MUC1* associated factors as well as methods employing them for the induction or maintenance of pluripotency or to enhance the efficiency of inducing pluripotency.”
	Paragraph [0036] indicates that “NM23 is a ligand that activates MUC1* (Mahanta et al., 2008) (SEQ ID NOS: 12-17 and 22-23).”  Paragraph [0036] goes on to state that “NM23 can be used to replace some or all of the previously identified pluripotency-inducing factors to induce or enhance the generation of iPS cells.”
	Paragraph [0037] indicates that reagents are used “to induce pluripotency in somatic or mature cell,” “to increase the efficiency of inducing pluripotency in mature cells,” to maintain immature cells in an immature state,” “to inhibit differentiation,” and “for maintaining stem cells in the pluripotent state.”
	Paragraph [0038] relates to reversing differentiation with “MUC1* activating ligands” “in combination with, or to replace one or more genes or gene products that are already known to induce pluripotency including OCT4, SOX2, KLF4, NANOG, c-myc and LIN28.”
	Paragraph [0039] discloses that NANOG binds the NM23 (NME7) promoter.  This paragraph indicates that NME7 is an activating ligand of MUC1*.
	Paragraph [0040] discusses the prior art and indicates that SOX2 and NANOG bind the NM23 (NME7) promoter.  This paragraph states, “One or more of the genes or gene products that have already been shown to induce pluripotency can be replaced by transfecting the gene or introducing the gene product, for MUC1* alone or in addition to its cleavage enzymes and/or activating ligands, NME7, NME-H1, NME-H2 or an antibody that dimerizes the PSMGFR epitope of MUC1 or MUC1*.”
Paragraph [0059] is Example 4.  This example demonstrates that NM23 purified from bovine liver (Sigma N-2635) binds to the PSMGFR peptide which is comprised essentially of the extracellular domain of MUC1*.
Paragraph [0060] is Example 5.  This example demonstrates that MUC1* and its ligand NM23 are on undifferentiated hESC, but not differentiated hESC.  See also Fig. 2.  Paragraph [0060] states, “MUC1* and its ligand are only expressed on pluripotent stem cells (OCT4-positive cells) and not on those that have differentiated.”  See also Fig. 3.
Paragraphs [0061]-[0063] are Example 6.  This example shows that MUC1* mediates the growth of pluripotent stem cells.  Addition of bivalent anti-MUC1* antibodies to hESCs resulted in more pluripotent stem cells than growth supplemented by bFGF.  Addition of bivalent anti-MUC1* antibody to hESCs grown without fibroblast feeder cells resulted in an abundance of pluripotent stem cells relative to the addition of bFGF, which resulted in no pluripotent cells as indicated by the absence of OCT4 expression.
Paragraph [0073] is within Example 11.  Paragraph [0073] asserts that a core set of pluripotency genes (i.e., OCT4, SOX2 and KLF4) can induce pluripotency, where pluripotency is enhanced by inhibiting p53 with Nutlin and then by introducing MUC1* by transfecting DNA that encodes MUC1*, and by adding MUC1* protein that has been modified with a poly-arginine tract to efficiently enter the cell.
None of these portions of the disclosure describes “contacting a cell characterized by an expression or activity of one or more pluripotency genes with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7), wherein the one or more pluripotency genes are selected from OCT4, SOX2, KLF4, NANOG, c-Myc, LIN28, SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase).”  The only mention of SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase) is in paragraph [0080], which is part of Example 13.  The title of example 13 is “Identification of a new core set of pluripotency factors that include MUC1* associated factors.”  Paragraph [0080] is directed to the introduction of MUC1* into cells “to induce or maintain pluripotency or to improve the efficiency of iPSC formation or to replace one or more of the pluripotency gene set comprised of OCT4, SOX2, KLF4.”  The paragraph goes on to state that “A DNA construct containing nucleic acid encoding MUC1* is transfected into dermal fibroblasts along with combination of the above-mentioned set of pluripotency genes (or their gene products).”  This is a prophetic example, where the intent is to carry out the steps and then analyze the resulting cells for the number of stem cells generated, where the cells “are analyzed by immunofluorescent detection of pluripotency markers, such as OCT4, SSEA 1, 3, 4, TRA 1-60, TRA 1-81, TRA 2-49/6E (alkaline phosphatase), and NANOG.”  The example also states, “A MUC1* activating ligand, preferably anti-MUC1* antibody or NM23 (NME), is optionally added to further enhance the introduction or maintenance of pluripotency.”  Thus, the example only envisions the addition of NM23 to dermal fibroblast cells into which DNA encoding MUC1* has been introduced for the purpose of generating stem cells, where the resulting stem cells are analyzed for pluripotency markers including the markers recited in the claims.
With regard to claims 1 and 46-59, the specification generically teaches the addition of NME7 used “to induce pluripotency in somatic or mature cell,” “to increase the efficiency of inducing pluripotency in mature cells,” to maintain immature cells in an immature state,” “to inhibit differentiation,” and “for maintaining stem cells in the pluripotent state.”  The disclosure does not indicate that such cells necessarily express the combination of genes recited in the claims.
With regard to claims 60-72, the specification does not disclose the claimed combination of limitations.  As discussed above, the specification discloses that NM23, including NME7, is a MUC1* activating ligand.  The specification discloses that MUC1* is not expressed on differentiated cells, and that to use a MUC1* activating ligand with a differentiated cell, DNA encoding MUC1* must first be introduced into the cell.  Furthermore, the recited pluripotency genes are not disclosed as necessarily being expressed after contacting a differentiated cell with NME7.  The specification envisions testing cells for the presence of the markers in Example 13.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Claims 47 and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new rejection, necessitated by the amendment filed 5/20/2022.
Claim 47 depends from claim 1 and recites, “wherein the NME7 is a polynucleotide comprising a nucleic acid sequence set forth in SEQ ID NO: 12 or a polypeptide comprising an amino acid sequence set forth in SEQ ID NO: 13.”  The claim requires the NME7 to be effective to maintain the expression or activity of the one or more pluripotency genes in the cell.
Claim 62 depends from claim 60 and recites, “wherein the NME7 is a polynucleotide comprising a nucleic acid sequence set forth in SEQ ID NO: 12 or a polypeptide comprising an amino acid sequence set forth in SEQ ID NO: 13.”  The claim requires the NME7 to be effective to provide a modified cell having an increased expression or activity of one or more pluripotency genes as compared to the differentiated cell.
Thus, the claims encompass a genus of nucleic acid sequences and polypeptide sequences containing as few as two contiguous nucleotides or amino acids of SEQ ID NOS: 12 and 13, respectively, where the polypeptide encoded by the nucleic acid or the provided polypeptide must function to either maintain pluripotency (claim 47) or induce pluripotency in a differentiated cell (claim 62).
	To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof.  The specification describes the sequence of SEQ ID NO: 12 as the nucleotide sequence encoding NME7 (e.g., page 9), and the sequence of SEQ ID NO: 13 as the amino acid sequence of NME7 (e.g., page 10).  No description is provided of fragments or variants that retain as few as two consecutive nucleotides or amino acids that retain NME7 function with regard to acting as a ligand for MUC1*.
	Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to structure and function, the examples are only representative of the sequences of SEQ ID NOS: 12 and 13.  The results are not necessarily predictive of fragments and variants that retain the claimed function.  Thus, it is impossible for one to extrapolate from the few examples described herein those sequences that would necessarily meet the structural/functional characteristics of the rejected claims.
	The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a set of fragments or variants of the recited sequences that retain function.  The prior art teaches that the NM23 proteins have diverse structure and varying function (Ishikawa et al. Journal of Bioenergetics, Vol. 35, No. 1, pages 7-18, February 2003).  However, the prior art does not teach that NME7 (NM23-H7) is capable of binding to MUC1* and is capable of maintaining pluripotency.  Thus, the prior art does not provide the description needed to support the claimed genus.
	Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims 47 and 62.

Claims 60-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a new rejection, necessitated by the amendment filed 5/20/2022.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: The claims are drawn to a method for inducing pluripotency in a differentiated cell.  Differentiated cells and pluripotent cells are mutually exclusive categories.  Thus, it is clear that pluripotency of differentiated cells is not present and cannot be enhanced, even though the preamble recites “enhancing cell pluripotency in a differentiated cell.”
	The claims are drawn to the step of “contacting the differentiated cell with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7) to provide a modified cell having an increase expression or activity of one or more pluripotency genes as compared to the differentiated cell absent said contacting, wherein the one or more pluripotency genes are selected from OCT4, SOX2, KLF4, NANOG, c-MYC, LIN28, SSEA-1, SSEA-3, SSEA-4, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase).”  Dependent claim 62 requires the NME7 to be encoded by a sequence that comprises “a sequence” (i.e., two or more consecutive nucleotides) of SEQ ID NO: 12, or to be “a sequence” (i.e., two  or more consecutive amino acids) of SEQ ID NO: 13.  Dependent claim 67 limits the differentiated cell to a fibroblast.  Dependent claim 68 limits the differentiated cell to a human cell.  Dependent claim 69 limits the modified cell to an induced pluripotent cell.  Dependent claim 72 states, “further comprising contacting the differentiated cell with one or more transcription factors selected from Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28.  The nature of the invention is complex in that an NME7 protein or fragment or variant thereof must be capable of inducing pluripotency in a differentiated cell.  Furthermore, the nature of the invention is complex in that any combination of one, two, three, etc. of the genes recited in claim 72 must be capable of inducing pluripotency.
	Breadth of the claims: The claims specifically require NME7 to induce pluripotency as evidenced by the expression of one or more pluripotency genes recited in the claims.  Further, claim 72 reads on fewer than the minimum number and identity of genes known in the art to be capable of inducing pluripotency.
	Guidance of the specification and existence of working examples: Paragraph [0034] discusses the induction of pluripotency by introducing genes that code for transcription factors, OCT4, SOX2, KLF4, NANOG, c-MYC and LIN28, or the proteins themselves into somatic cells.  This paragraph also states, “The present invention relates to MUC1* and MUC1* associated factors as well as methods employing them for the induction or maintenance of pluripotency or to enhance the efficiency of inducing pluripotency.”
	Paragraph [0036] indicates that “NM23 is a ligand that activates MUC1* (Mahanta et al., 2008) (SEQ ID NOS: 12-17 and 22-23).”  Paragraph [0036] goes on to state that “NM23 can be used to replace some or all of the previously identified pluripotency-inducing factors to induce or enhance the generation of iPS cells.”
	Paragraph [0037] indicates that reagents are used “to induce pluripotency in somatic or mature cell,” “to increase the efficiency of inducing pluripotency in mature cells,” to maintain immature cells in an immature state,” “to inhibit differentiation,” and “for maintaining stem cells in the pluripotent state.”
	Paragraph [0038] relates to reversing differentiation with “MUC1* activating ligands” “in combination with, or to replace one or more genes or gene products that are already known to induce pluripotency including OCT4, SOX2, KLF4, NANOG, c-myc and LIN28.”
	Paragraph [0039] discloses that NANOG binds the NM23 (NME7) promoter.  This paragraph indicates that NME7 is an activating ligand of MUC1*.
	Paragraph [0040] discusses the prior art and indicates that SOX2 and NANOG bind the NM23 (NME7) promoter.  This paragraph states, “One or more of the genes or gene products that have already been shown to induce pluripotency can be replaced by transfecting the gene or introducing the gene product, for MUC1* alone or in addition to its cleavage enzymes and/or activating ligands, NME7, NME-H1, NME-H2 or an antibody that dimerizes the PSMGFR epitope of MUC1 or MUC1*.”
Paragraph [0059] is Example 4.  This example demonstrates that NM23 purified from bovine liver (Sigma N-2635) binds to the PSMGFR peptide which is comprised essentially of the extracellular domain of MUC1*.
Paragraph [0060] is Example 5.  This example demonstrates that MUC1* and its ligand NM23 are on undifferentiated hESC, but not differentiated hESC.  See also Fig. 2.  Paragraph [0060] states, “MUC1* and its ligand are only expressed on pluripotent stem cells (OCT4-positive cells) and not on those that have differentiated.”  See also Fig. 3.
Paragraphs [0061]-[0063] are Example 6.  This example shows that MUC1* mediates the growth of pluripotent stem cells.  Addition of bivalent anti-MUC1* antibodies to hESCs resulted in more pluripotent stem cells than growth supplemented by bFGF.  Addition of bivalent anti-MUC1* antibody to hESCs grown without fibroblast feeder cells resulted in an abundance of pluripotent stem cells relative to the addition of bFGF, which resulted in no pluripotent cells as indicated by the absence of OCT4 expression.
Paragraph [0073] is within Example 11.  Paragraph [0073] asserts that a core set of pluripotency genes (i.e., OCT4, SOX2 and KLF4) can induce pluripotency, where pluripotency is enhanced by inhibiting p53 with Nutlin and then by introducing MUC1* by transfecting DNA that encodes MUC1*, and by adding MUC1* protein that has been modified with a poly-arginine tract to efficiently enter the cell.  These statements contradict the portion of the disclosure that teaches that Nutlin increases the activity of p53 (e.g., paragraph [0072]).
None of these portions of the disclosure describes “contacting a cell characterized by an expression or activity of one or more pluripotency genes with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7), wherein the one or more pluripotency genes are selected from OCT4, SOX2, KLF4, NANOG, c-Myc, LIN28, SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase).”  The only mention of SSEA-1, SSEA-3, SSEA-4, TRA 1-60, TRA 1-81, and TRA 2-49/6E (alkaline phosphatase) is in paragraph [0080], which is part of Example 13.  The title of example 13 is “Identification of a new core set of pluripotency factors that include MUC1* associated factors.”  Paragraph [0080] is directed to the introduction of MUC1* into cells “to induce or maintain pluripotency or to improve the efficiency of iPSC formation or to replace one or more of the pluripotency gene set comprised of OCT4, SOX2, KLF4.”  The paragraph goes on to state that “A DNA construct containing nucleic acid encoding MUC1* is transfected into dermal fibroblasts along with combination of the above-mentioned set of pluripotency genes (or their gene products).”  This is a prophetic example, where the intent is to carry out the steps and then analyze the resulting cells for the number of stem cells generated, where the cells “are analyzed by immunofluorescent detection of pluripotency markers, such as OCT4, SSEA 1, 3, 4, TRA 1-60, TRA 1-81, TRA 2-49/6E (alkaline phosphatase), and NANOG.”  The example also states, “A MUC1* activating ligand, preferably anti-MUC1* antibody or NM23 (NME), is optionally added to further enhance the introduction or maintenance of pluripotency.”  Thus, the example only envisions the addition of NM23 to dermal fibroblast cells into which DNA encoding MUC1* has been introduced for the purpose of generating stem cells, where the resulting stem cells are analyzed for pluripotency markers including the markers recited in the claims.
Thus, the specification explicitly discloses that MUC1* is not expressed on differentiated cells, and that to use a MUC1* activating ligand with a differentiated cell, DNA encoding MUC1* must first be introduced into the cell (Examples 5 and 13; Fig. 2).  Furthermore, the recited pluripotency genes are not disclosed as necessarily being expressed after contacting a differentiated cell with NME7.  The specification envisions testing cells for the presence of the markers in Example 13.  Moreover, Example 11 indicates that a core set of genes that consists of OCT4, SOX2 and KLF4 can be used to induce pluripotency when Nutlin is also administered to the cells.  The specification does not provide evidence that one or two pluripotency genes can be use, or that a different combination of three genes can be use, or that three genes can be used in the absence of Nutlin to induce pluripotency. 
	Predictability and state of the art: The state of the art was underdeveloped and unpredictable.  The prior art does not teach the induction of pluripotency by NME7, or any other NM23 family protein.  It would have been unpredictable to use NME7 in the manner claimed based upon the lack of direction provided by the prior art.  With no indication of such activity, one would not have expected to be able to use NME7 in the manner claimed.
	The prior art teaches that Oct3/4, Sox2, c-Myc and Klf4 are essential factors for the generation of induced pluripotent stem (iPS) cells (Takahashi et al. Cell, Vol. 126, pages 663-676, 2006, cited as reference C30 on the IDS filed 12/15/2010; e.g., Abstract; page 671, left column, 3rd paragraph).  The specification suggests the use of OCT4, SOX2 and KLF4 in combination with Ntulin to inhibit p53 in prophetic example 11.  However, the prior art teaches that Nutlin activates p53 and induces differentiation of human embryonic stem cells (Maimets et al. Oncogene, Vol. 27, pages 5277-5287, June 2, 2008, cited as reference C20 on the IDS filed 11/9/2009).  Thus, one would have recognized that it would have been unpredictable to use “one or more transcription factors selected from Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin 28” as recited in claim 72.
The preamble of claim 60 recites the phrase “inducing or enhancing cell pluripotency in a differentiated cell.  Pluripotent and differentiated are mutually exclusive categories.  The term “pluripotent cell” is defined in the art as “A cell that has the capability of developing into cells of all germ layers (endoderm, ectoderm, and mesoderm).”  See the entry for “Pluripotent cell” from Appendix B: Glossary in 2008 Amendments to the National Academies’ Guidelines for Human Embryonic Stem Cell Research. National Research Council (US) and Institute of Medicine (US) Human Embryonic Stem Cell Research Advisor Committee. Washington (DC): National Academies Press (US); 2008, online version, printed as 1 page (cited in a prior action).  The specification does not contain an explicit definition for the term “pluripotent cell.”  However, the use of the term in the instant disclosure is consistent with the plain meaning.  Thus, a differentiated cell does not have pluripotency that can be enhanced.  
	Amount of experimentation necessary: A large quantity of experimentation would be required to carry out the claimed invention.   Given the teachings in the specification that differentiated cells do not express MUC1*, and that NME7 acts through MUC1*, it would have required a large amount of experimentation to practice the claimed invention.  Further experimentation would be required to limit the set of pluripotency genes recited in claim 72 and still achieve the induction of pluripotency of a differentiated cell.  Because differentiated cells are not pluripotent, one would not expect any amount of experimentation to allow for enhancing pluripotency in a differentiated cell.
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 60-72 are not considered to be enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claims 24-26, 32-35 and 37 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
The rejections of claims 2, 3, 29, 30 and 35 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.

Response to Arguments - 35 USC § 102
The rejection of claims 2, 3, 24, 26, 28-30, 32, 34, 35 and 37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claims 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent Application Publication No. 2006/0222637 A1) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.
The rejection of claims 2, 3, 24, 26, 28-30, 32, 34, 35 and 37 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent No. 8,859,495 B2 or 10,703,821 B2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claims 1 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bamdad (US Patent No. 8,859,495 B2 or 10,703,821 B2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.

Response to Arguments - 35 USC § 103
The rejection of claims 25 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent Application Publication No. 2006/0222637 A1) in view of Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claims 25 and 33 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bamdad (US Patent No. 8,859,495 B2 or 10,703,821 B2)  has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 46-56, 58 and 59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 46, 47, 49, 53, 54, 56, 57 and 62 of copending Application No. 14/604,579 (hereinafter the ‘579 application).  This is a new rejection, necessitated by the amendment of the claims in the reply filed 5/20/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 1 of the ‘579 application is drawn to a “method for maintenance or enhancement of cell pluripotency, the method comprising contacting a pluripotent cell characterized by one or more naïve or pluripotency genes selected from KLF4, KLF2, NANOG, and OCT4 with an effective amount of an exogenous nucleoside diphosphate protein kinase 7 (NME7( that is devoid of the M leader sequence to provide a modified gene or protein expression profile in the pluripotent cell, where in the modified gene or protein expression profile comprises (1) an increased expression of a naïve or pluripotency genes selected from OCT4, SOX2, NANOG, KLF4, KLF2, Tra 1-60, Tra 1-81, SSEA4, and REX-1, and (2) decreased expression of a primed gene selected from LHX2, OTX2, XIST, and FOXA2 relative to a corresponding gene or protein expression profile in the pluripotent cell absent said contacting.”  Claim 46 of the ‘579 application specifies that NME7 is a polypeptide.  Claim 47  of the ‘579 application specifies that NME7 is a polynucleotide.  Claim 53 of the ‘579 application specifies that the pluripotent cell is a stem cell.  Claim 54 of the ‘579 application specifies that the pluripotent cell is an embryonic stem cell.  Claim 56 of the ‘579 application specifies that the pluripotent cell is a human cell.  Claim 57 of the ‘579 application requires contacting a plurality of pluripotent cells.  Claim 62 of the ‘579 application specifies that contacting is in vitro.  Claims 1, 46, 47, 53, 54, 56, 57 and 62 of the ‘579 application anticipates instant claims 1 and 46-56.  Furthermore, the method steps are not distinct.  Thus, the outcomes would be the same, and the method of the ‘579 application would necessarily stimulate or enhance the growth of the cells.  Accordingly, instant claim 59 is not patentably distinct from the claims of the ‘579 application.
The claims of the ‘579 application do not explicitly require contacting in the absence of bFGF.  However, claim 49 of the ‘579 application states, “wherein the method provides a greater increase in the expression of the naïve or pluripotency genes as compared to a corresponding increase achieved by basic fibroblast growth factor (bFGF).  Thus, it would have been obvious to carry out the method of the ‘579 application in the absence of bFGF for comparative purposes.  Claim 58 is not patentably distinct from the claims of the ‘579 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 60-72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 80-82, 87 and 90 of copending Application No. 14/596,051 (hereinafter the ‘051 application).  This is a new rejection, necessitated by the amendment to the claims filed 5/20/2022.  This is a new rejection, necessitated by the amendment of the claims in the reply filed 5/20/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 87 of the ‘051 application is drawn to a “method for reverting a terminally differentiated cell to a reverted cell in a pluripotent state, the method comprising: contacting the terminally differentiated cell with a culture medium composition, wherein the culture medium composition is characterized by: (i) it comprises an NME7 protein in monomeric form or a nucleic acid encoding the NME7 protein in the monomeric form, (ii) it does not appreciably comprise serum, and iii) it does not appreciably comprise the basic fibroblast growth factor, thereby reverting the terminally differentiated cell to the reverted cell in the pluripotent state,” “wherein the pluripotent state is characterized by an increased expression profile of one or more genes selected from the group consisting of Oct4, Sox2, Klf4, Klf2, Nanog, Lin28, MUC1, NME1, and NME7 as compared to a corresponding expression profile of the one or more genes of the terminally differentiated cell prior to the contacting.”  Claim 87 of the ‘051 application anticipates instant claims 60-66, 69 and 71.
Claim 87 of the ‘051 application does not specify that the differentiated cell is a fibroblast.  However, all of claims 87, 81 and 82 depend from claim 1, and claims 81 and 82 specify that the terminally differentiated cell is a fibroblast.  Accordingly, instant claim 67 is not patentably distinct from the claims of the ‘051 application.
Claim 87 of the ‘051 application does not specify that the differentiated cell is a human cell.  However, both claims 87 and 80 depend from claim 1, and claim 80 specifies that the terminally differentiated cell is a human cell.  Accordingly, instant claim 68 is not patentably distinct from the claims of the ‘051 application.
Claim 87 of the ‘051 application does not specify that the method comprises contacting a plurality of differentiated cells that comprise the differentiated cell.  However, it would have been obvious to carry out the method of the ‘051 application with more than one differentiated cell.  Accordingly, instant claim 70 is not patentably distinct from the claims of the ‘051 application.
Claim 87 of the ‘051 application does not specify that the method comprises contacting the differentiated cell with one or more transcription factors selected from Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin 28.  However, both claim 87 and claim 90 depend from claim 1.  Claim 90 of the ‘051 application recites, “wherein said contacting is in the presence of one or more exogenously introduced pluripotency factors selected from the group consisting of Oct4, Sox2, Klf4, c-Myc, Nanog, and Lin28.  Accordingly, instant claim 72 is not patentably distinct from the claims of the ‘051 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments - Double Patenting
The rejection of claims 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 31-38 of U.S. Patent No. 8,859,495 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), and Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.
The rejection of claims 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 in view of Bamdad (WO 2005/019269 A2) and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 18-20 of U.S. Patent No. 8,535,944 B2 in view of Bamdad (WO 2005/019269 A2) and Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.
The rejection of claims 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of U.S. Patent No. 10,703,821 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12 and 13 of U.S. Patent No. 10,703,821 B2 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), Bamdad (WO 2005/019269 A2), and Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 5/20/2022.
The provisional rejection of claims 3, 24-26, 28, 30, 32-35 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), and Bunce (WO 2005/056780 A2) is moot in view of Applicant’s cancellation of the claims in the reply filed 5/20/2022.
	The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 24-31 and 33 of copending Application No. 16/912,135 in view of Bamdad (US Patent Application Publication No. 2006/0222637 A1), and Bunce (WO 2005/056780 A2) has been withdrawn in view of Applicant’s amendment to the claims in both applications.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699